Citation Nr: 1434571	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from September 1977 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In December 2011 the Board remanded this matter for further development.  


FINDING OF FACT

The Veteran does not have a psychiatric disability, to include schizophrenia, that is related to any disease, injury, or event during military service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include paranoid schizophrenia, was not incurred in or aggravated by active military service, and a psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It was last adjudicated in an August 2013 SSOC.

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran's service treatment records, service personnel records, and relevant VA, Social Security and private medical records are in the claims file.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Following the Board's December 2011 remand, a VA examination was obtained in March 2012 with claims file review and examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion obtained is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records and provided the information necessary to decide the claim. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A psychosis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and a psychosis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran in this case alleges that he developed schizophrenia while on active service in the United States Navy.  He has alleged in his August 2008 substantive appeal that he sought treatment for various symptoms including back pain, nightmares, headaches and being unable to sleep, but was ignored or ridiculed, which further discouraged him from seeking help in the service.  He is noted to be non-service connected for a back disability and headache disability.  

The Veteran's service treatment records do not contain any consultation or treatment for psychiatric symptoms, although he was seen at times for complaints of back pain, dizziness and headaches in service, with a record dated in April of an unknown year showing that he was seen for headaches and dizziness associated with a diagnosis of sinusitis.  Symptoms, including backache, dizziness and headache, were associated with a strep throat treated in August 1980 and headaches were also reported with an upper respiratory infection treated in September 1980.  He also had dizziness among the symptoms of viral syndrome "flu" treated in September 1983.  At no time were psychiatric components ever found to be associated with these conditions.  No psychiatric abnormalities were reported on  entrance examination in January 1977, his June 1980 reenlistment examination, or on separation in June 1984, with the associated reports of medical history negative for any psychiatric complaints or manifestations.  He did report frequent or severe headaches and weight gain, but there was no indication that these were associated with any psychiatric problems.

The service personnel records obtained do not reflect any evidence of disciplinary actions or findings that would potentially suggest psychiatric issues in service.  His DD Form 214 indicates that the Veteran completed two periods of enlistment honorably, obtained noncommissioned officer (NCO)rank (E-6), and was eligible for preferred re-enlistment upon his second separation (Separation Code JBK, Reenlistment Code RE-R1).  Other service personnel records show exemplary service in the Navy, with repeated findings of excellent or above average performances of duties and promotions throughout his career.  These records showed that he worked as an NCO with duties that included Import Petty Officer, Central Watch Supervisor and electrician, and later was a recruiter.  The only issue shown in his personnel records involved his being overweight and he had been counseled in June 1984 that he was overweight and was expected to lose a certain amount of weight within a time limit or he would be discharged from the service due to being overweight.  Aside from this, there is no indication of behavioral abnormalities.  In December 1984, he was noted to have been recommended for reenlistment but stated he did not intend to reenlist.  

The record also does not contain any evidence of any treatment for, or manifestations of psychiatric problems within a year of his December 1984 discharge.  The earliest evidence of psychiatric issues is shown in records from the late 1990s, specifically records obtained by the SSA, which pertained to a worker's compensation claim for a back injury that took place in September 1997.  These records include an October 1998 neurological evaluation report for his back injury that made note of the Veteran appearing depressed and reported being depressed due to pain and financial problems.  The assessment at the time was psychological depressive difficulties with recommendations for further evaluation by a psychiatrist.  There was no evidence of a thought or language disorder reported in a subsequent occupational evaluation in November 1998.  His alcohol use at the time was said to be modest, and he denied drug use.  

The workers compensation records from 1999 are noted to show early evidence of a serious psychiatric disorder with psychotic manifestations.  In February 1999, the neurologist, Dr. M.B. who had examined the Veteran in October 1998 again noted psychological symptoms reported by the Veteran that included depression, bad thoughts, difficulty sleeping and poor appetite.  The Veteran also reported a sense of betrayal by his employers.  The assessment was of depressive symptoms and he was referred for psychiatric evaluations.  A series of psychiatric evaluations then followed, with a May 1999 examination noting the Veteran arrived likely intoxicated and smelling of alcohol, readily admitting that he drank a quart of liquor daily and was currently drinking, with many vague comments and problems with concentration and memory demonstrated.  He was assessed with an Axis I mood disorder with major depressive-like features secondary to his symptomatic spine.  Alcohol dependence was also diagnosed.  The examiner noted that due to his intoxicated state any diagnosis should be considered preliminary but noted the lack of any diagnosable mental disorder prior to September 1997.  He again was noted to be intoxicated on re-examination in September 1999 and any psychiatric diagnosis was overwhelmed by alcohol and current intoxication and it was suggested that he would need 30-60 days of sobriety for a diagnosis to be made.  His history was noted to have included 6 years in the Navy with honorable discharge, and after service he worked several years for a transit agency, but had not worked for the past 2 years.  The examination from September 1999 did note that the Veteran reported having regular conversations with his dead father and he was deemed to probably have a psychotic disorder although he was not actively hallucinating during evaluation, with testing and interview noted to be overwhelmed by his intoxicated state.  His DSM IV diagnosis remained unchanged from May 1999.

The workers compensation records obtained by SSA further disclosed a severe psychiatric disorder manifested by psychosis in 2000, with records from June 2000 indicating that the Veteran had been recently placed on a 72-hour psychiatric hold during a recent evaluation by a psychologist and he was noted to be dressed inappropriately as though visually impaired, with cane and sunglasses, although it was obvious he could see.  He was noted to have evidence of auditory hallucinations and blunted affect with the diagnosis deemed to most likely be schizoaffective disorder, manic type versus schizophrenia.  Subsequent records from August 2000 through November 2000 continued to document inappropriate attire, blunted affect and paranoid content, with diagnoses either of schizoaffective disorder or schizophrenia made.  A November 2000 letter from his psychiatrist described his diagnosis as schizoaffective disorder with symptoms of flat affect, paranoid ideation and behavior and impoverished thought content.  

A March 2001 follow-up note by his former treating physician, Dr. M.B. described his mental status examination as remaining abnormal and consistent with a thought disorder.  In an October 2001 evaluation for Return to Work status it was noted that the Veteran believed he had never worked for the transit agency where he had sustained the work injury in 1997 and repeatedly stated he wanted to return to the military and be examined for fitness as a Navy Seal.  He was unable to remember any treatment or answer many questions.  He was deemed to have psychological disorder and/or intentional memory loss, with speculations by the examiner that he may have schizophrenia or severe neurosis, or else was intentionally behaving this way.  An April 2002 Return to Work evaluation for psychiatric disorders revealed he was actively psychotic and was not able to distinguish reality from psychotic precepts.  He was noted to be medically terminated from his transit job in July 2002.  

A September 2002 comprehensive psychological evaluation for Social Security benefits further demonstrates the severity of the Veteran's psychiatric disorder, and issues with any history provided by him at this point.  During the interview he was very difficult to examine due to his condition and stated that his deceased father was "here" and went into a discussion about spirits.  He reported having spent 10 years in the military and worked in explosives, (which conflicts with duties shown in the service personnel records).  He was noted to be unable to give his service dates or an accurate picture of his time in service and was extremely tangential throughout his interview.  He was noted to hear loud voices almost constantly.  His memory and abstract thinking were untestable and he stated he did not care about what date, day or year it was when tested for orientation.  He made a statement that expressed his belief that he was presently being tested for purposes of reentering the military and that he was going to become a Navy Seal.  The diagnosis was chronic paranoid schizophrenia and it was unclear how long this was going on due to his being an unreliable informant.  

Other records from SSA included a September 2004 psychiatric examination ordered by SSA, which the Veteran was noted to be disheveled, guarded and nearly impossible to interview.  He was noted to report that his father dropped him off, but records showed his father was deceased.  He was uncooperative on cognitive testing, either refusing to participate or gave evasive answers.   The examiner diagnosed the Veteran with probable alcohol dependency and malingering, finding that his age (49 at the time) and his presentation to examiners in 1999, made it doubtful that he had a schizophrenic illness and suspected his alcohol use as his main problem.  The examiner suspected him to be manufacturing his psychotic problems as he volunteered them too readily, and relied heavily on findings from the 1999 evaluations in providing this opinion.  Subsequent VA evidence in November 2004 disclosed active and severe psychiatric symptoms, when he was hospitalized as a grave danger to himself after he exhibited erratic behavior at a VA clinic visit for back complaints.  

VA records from 2004 demonstrate the earliest evidence that a medical provider documented a history that appears to link his psychiatric symptoms to service.  In a November 2004 record he was seen for complaints of voices.  He reported that he heard voices since he was in the Philippines where he was recruited, with the voices starting after he enlisted.  He stated that he went to clinics in Alameda and Oakland in California for treatment.  He said he was told he would be kicked out of the Navy if he kept complaining of voices.  He stated that he was finally discharged.  Mental status examination indicated he was hearing voices of the devil telling him to harm himself, and his father's voice telling him not to do evil things.  His thoughts were disorganized and he was unable to care for himself.  He was assessed with schizoaffective disorder, with plans for inpatient hospitalization for being a grave danger to himself or others.  Other VA records from November 2004 diagnosed schizophrenia, with similar symptoms noted, although the emergency inpatient hospital discharge report of the same month suggested he had a personality change due to frontal lobe atrophy and mood disorder.  

VA treatment records from 2005 through 2012 continue to document severe psychiatric disability alternately diagnosed as either schizophrenia or schizoaffective disorder.  The records repeatedly relate a history of hearing voices while he was in the service and essentially being told to be quiet about them.  June 2005 records written by his clinical psychologist, Dr. R.A. noted the history of hearing voices in the service and being told by his superiors to "shut up" about them or else he would be sent back to the Philippines.  However he also was noted to believe that a radio device was implanted in his head by the Navy, and he also gave the wrong dates of service and wrong rank.  He also described being on a battleship with a name that was not shown to be given to a Navy battleship.  He was noted to have disorganized thoughts and endorsed symptoms of schizophrenia, with a diagnosis of schizophrenia, undifferentiated type.  Dr. R.A. indicated that an attempt to obtain his service treatment records should be made and that an application for service connection should be made if such records were to disclose notations suggesting mental illness.  Subsequently Dr. R.A. wrote a letter in August 2005 stating that the Veteran had chronic paranoid schizophrenia manifested by auditory hallucinations and paranoid delusions, but stopped short of providing an opinion as to the onset of this disorder.  

In June 2006 the Veteran's psychiatrist, Dr. L.E. noted the Veteran's history of voices beginning in the service after he enlisted in the Philippines and continued symptoms of hearing voices of people who died on his battleship.  The psychiatrist recorded the Veteran's belief that the Navy planted a microchip in his brain, with his father's voice telling him this was true.  After mental status examination, which was significant for the continued delusional thought, Dr. L.E. diagnosed schizoaffective disorder, with an opinion that these symptoms began while he was in basic training when he reported these symptoms and was told they were cultural and not to come back or they would kick him out of the service.  Dr. L.E. gave an opinion that he is 100 percent disabled from schizoaffective symptoms starting while he was in the service.  Subsequent VA records drafted by Dr. L.E. continued to give this opinion favoring service connection for the psychiatric disorder diagnosed by this psychiatrist as schizoaffective disorder, while other VA records diagnosed schizophrenia.  

In February 2008, Dr. L.E. submitted a letter stating an opinion that the Veteran developed symptoms of a schizophrenic illness while in the Navy.  This illness typically manifests itself between the ages of "18-15."  Therefore it was more likely as not that his symptoms first occurred in the Navy.  This letter referred to an enclosed VA record also dated in February 2008, which again noted the Veteran to have mental status findings of easily disorganized thinking, delusions and hallucinations.  This record drafted by Dr. L.E. now gave a diagnosis of schizophrenia, paranoid type and again repeated the opinion that this diagnosed disorder began while the Veteran was in basic training and that this Veteran was 100 percent disabled from schizophrenia versus schizoaffective disorder symptoms starting in service.  It was noted that there were no notes of the Veteran reporting hearing voices in the service in his military record, but he thought he was told the symptoms were cultural and that he might have been given medication for the voices in service.  

Thereafter, the VA records from 2008 through 2012 continued to repeat the history of the Veteran's psychiatric disorder, diagnosed as schizophrenia or schizoaffective disorder, having begun in service, with continued symptoms of a psychotic nature with hallucinations, delusions, and cognitive impairment shown.  A February 2012 record revealed him to be a poor historian with difficulty articulating problems.  He was noted to briefly talk about experiences in the military that included being in fights in boot camp and that people would try to fight him in the service.  

The report of a March 2012 VA examination gave an Axis I diagnosis of schizophrenia, paranoid type, with no other diagnosis given.  The claims file was reviewed and the examiner focused on the findings from the May 1999 Workers Compensation examination that had noted no evidence available for a psychiatric disorder prior to September 2007.  The diagnosis given in May 1999 of a mood disorder with major depressive features secondary to symptomatic spine with possible psychotic features and alcohol dependence was noted.  Also noted was that the Veteran was unable to provide reliable information about his childhood, so records from Workers Compensation were again reviewed, as well as his service records and other records in the claims file.  The Veteran reported that he was arrested in the past after getting in a fight with 2 Marines but he was let go "because they knew I was good."  His symptoms were noted to include suspiciousness, chronic sleep impairment, speech that was circumstantial, circumlocutory or stereotyped, or intermittently illogical, obscure or irrelevant, difficulty understanding complex commands, impairments in judgment and abstract thinking, disturbance in motivation and mood and difficulty maintaining effective work and social relationships.  Other symptoms included spatial disorientation, persistent delusions or hallucination and disorientation to time or place.  Following examination the examiner opined that this claimed condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  The rationale was that based on the available information including the April 1999 comprehensive psychiatric evaluation in the claims file, it was indicated that the Veteran did not have a psychiatric history prior to 1997.  The examiner noted that his GAF prior to the 1997 incident was estimated at 85 and his GAF score in 1999 was estimated at 55 to 60.  This information brought to doubt the comment by the Veteran's psychiatrist who indicated the Veteran's schizophrenia or schizoaffective disorder started in service.  

Based on review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include schizophrenia or any other psychiatric disorder shown in the records.  The Board gives the greatest probative weight to the opinion from the March 2012 VA examination.  This opinion is supported by a clear rationale and is further supported by a review of the evidence.  This evidence reflects that the Veteran is shown to have had exemplary service from 1977 to 1984 with no issues aside from a weight problem and no evidence of psychiatric problems apparent in the service treatment records and personnel records.  The evidence also is noted to have been silent for any psychiatric symptomatology until the late 1990s following an industrial injury that apparently took place in September 1997, with subsequent evidence of worsening psychiatric symptoms that included persistent hallucinations and delusions and faulty perceptions of his own history and reality.  

The Board lends no weight to the favorable opinions forwarded by the Veteran's VA treating medical providers, to include the February 2008 opinion by Dr. L.E. or any other opinion or history repeated throughout the VA treatment records from 2004 to 2012 that suggest the Veteran's schizophrenic-type symptoms began in service.  Such opinions appear based wholly on the Veteran's own lay history, rather than on any other objective medical evidence.  

While a lay witness is competent to describe observable medical symptoms, in this case the Veteran's report of having heard voices while in active duty is completely undermined by the fact that by the time he reported such history, he was shown to be wholly delusional.  He was not capable of providing an accurate occupational or military history as shown in the October 2001 return to work report, which noted his belief that he had never worked for the transit agency that was the subject of his Workers Compensation claim, and that he also believed he was being examined to return to active duty in the Navy.  Likewise the September 2002 comprehensive psychological evaluation for Social Security revealed him to be incapable of giving his service dates or an accurate picture of his time in service.  This inability to provide an accurate service history is repeated again in later VA treatment records including the June 2005 records written by his clinical psychologist, Dr. R.A..  Based on this, as well as other evidence discussed above showing that following his 2007 industrial injury the Veteran had severe psychotic symptoms including persistent delusional thoughts and hallucinations, the Board finds that this Veteran was incapable of providing an accurate history of what took place to him in service, and thus cannot be deemed a reliable historian.  As a result, the favorable opinions from Dr. L.E. and the opinion/history repeated throughout the VA treatment records from 2004 to 2012, to the extent that they rely entirely on a history given by the Veteran are not given any probative value.  

For the reasons stated, the Board finds that the evidence is against granting service connection for a psychiatric disorder either on a direct or on presumptive basis for any psychoses manifesting within a year of discharge.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for an acquired psychiatric disability, to include paranoid schizophrenia, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


